Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final Office Action on the merits.  Claims 1-7 are currently pending and are addressed below.
Priority
Acknowledgement is made of applicant’s claim priority for foreign application JP2017-065386, filed on March 29th, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Pg. 6 ll. 9 and pg. 13 ll. 15-16 recites “an disabling request”, which should be corrected to --a disabling request--
Appropriate correction is required.
Claim Objections
Claim 1 and claim 5 are objected to because of the following informalities:
Each of claim 1 and claim 5 in line 6 recites “an disabling request”, which should be corrected to --a disabling request--.
--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a disabling determination part configured to…” in claim 1;
“a stop determination part configured to…” in claim 1;
“a slope determination part configured to…” in claim 1;
“an EPB automatic operation part configured to…” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Support for the disabling determination part, stop determination part, slope determination part, and EPB automatic operation part cannot be found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “disabling determination part”, “stop determination part”, “slope determination part”, and “EPB automatic operation part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the function” in line 3 and “the electric parking brake” in lines 3 and 13-14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the driver" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations “the shift range”, “the shift actuator”,  “the drive range”, and “the parking range” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the travel range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the travel range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the function” and “the electric parking brake” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the driver" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the shift range”, “the shift actuator”,  “the drive range”, and “the parking range” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the travel range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 7,908,071; hereinafter Nakayama) in view of Kinoshita et al. (US 2013/0252785; hereinafter Kinoshita) and further in view of Jang et al. (US 2016/0082969; hereinafter Jang).
Re. claim 1, Nakayama teaches a vehicle control device (Nakayama; Fig. 2, Controller 40) that is used in a vehicle equipped with … an electric parking brake system (Nakayama; Fig. 2, col. 4 ll. 18-20, an electric parking brake control system of a vehicle actuated by a Controller 40), comprising:
when the function of automatically operating the electric parking brake without an operation of the driver of the vehicle is referred to as an EPB automatic operation function (Nakayama; col. 1 ll. 25-28, the hill hold function is a function to prevent the unintentional movement of a vehicle by automatically activating/operating the electric parking brake),
and a request by the driver for disabling the EPB automatic operation function is referred to as an disabling request (Nakayama; col. 5 ll. 31-33, a ECU ,
a disabling determination part configured to determine a presence or absence of the disabling request (Nakayama; col. 6 ll. 1-10, the control switch transmits the driver input selection of the braking state or relaxed state of the parking brake to ECU 41; meaning that ECU 41 is a disabling determination part configured to determine a presence or absence of a disabling request of the electric parking brake);
a stop determination part configured to determine whether the vehicle is stopped or not (Nakayama; col. 5 ll. 41-43, the stop determination unit/part 41b determines whether the vehicle is stopped or not);
a slope determination part configured to determine whether the vehicle is located on a slope (Nakayama; col. 5 ll. 44-51, the inclination determination unit/part 41c determines the inclination of a road surface or slope; meaning it can determine whether the vehicle is located on a slope); and
an EPB automatic operation part configured to operate the electric parking brake by the EPB automatic operation function (Nakayama; col. 6 ll. 1-10, actuator unit 20 drives the parking brakes 10; meaning that the actuator unit 20 is an EPB automatic operation part configured to automatically operate the electric parking brake)…
	Yet, Nakayama does not explicitly teach:
a shift-by-wire system
	However, in the same field of endeavor, Kinoshita teaches:
a shift-by-wire system (Kinoshita; Fig. 1, a shift-by-wire control system)
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control device equipped with an electric parking brake system of Nakayama by the shift-by-wire system of Kinoshita for the purpose of improving safety when the vehicle stops on a slope (Kinoshita; ¶0030).
	Further yet, the combination of Nakayama and Kinoshita does not explicitly teach:
operate the electric parking brake by the EPB automatic operation function when the vehicle is stopped on the slope while the disabling request is made.
	However, in the same field of endeavor, Jang teaches:
operate the electric parking brake by the EPB automatic operation function (Jang; Fig. 1 Step S50, ¶0037, Electric Parking Brake [EPB] Operation is performed automatically by the Motor Control Unit [MCU] 60) when the vehicle is stopped on the slope (Jang; ¶0022, the check condition of Step S20 determines if the speed of the vehicle is above a pre-programmed threshold value, and determines if an incline is present; meaning that the hill-hold system  while the disabling request is made (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination, brake pedal being in an On state, and an EPB release button pressed; meaning that if a vehicle is on a slope, and a request to disable the EPB is made by only pressing the release button, the EPB will still be automatically held and operated).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control device of Nakayama and Kinoshita by the EPB automatic operation part of Jang for the purpose of ensuring the safety of the driver from unintended vehicle rollback (Jang; ¶0028).

	Re. claim 2, the combination of Nakayama, Kinoshita, and Jang teach the vehicle control device according to claim 1.  Jang further teaches wherein the EPB automatic operation part (Jang; ¶0037, an MCU [Motor Control Unit] 60 for operating the EPB [Electronic Parking Brake] 10; meaning that the MCU is an EPB automatic operation part) continues an operating state of the parking brake that was activated when the vehicle is stopped on the slope during the disabling request (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination, brake pedal being in an On state, and an EPB release button pressed; meaning that if a vehicle is on a slope, and a request to disable the EPB is made by pressing the release button, the EPB will continue to be operated during the disabling request).  Yet, the combination of Nakayama and Jang does not explicitly teach while the shift range control device drives the shift actuator to switch the shift range from the drive range to the parking range.
	However, in the same field of endeavor, Kinoshita teaches while the shift range control device (Kinoshita; ¶0108, shift-by-wire control unit 30) drives the shift actuator (Kinoshita; ¶0040, Actuator 20) to switch the shift range from the drive range to the parking range (Kinoshita; ¶0108, shift-by-wire control unit 30 disengages both the forward and reverse clutches of the transmission to obtain a P range state; meaning the shift range control device may switch the shift range from drive range to parking range via Actuator 20).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle control device of Nakayama, Kinoshita, and Jang by the shift range control device of Kinoshita for the purpose of improving safety when the vehicle stops on a slope (Kinoshita; ¶0030).

Re. claim 5, Nakayama teaches a vehicle control device (Nakayama; Fig. 2, Controller 40) that is used in a vehicle equipped with … an electric parking brake system (Nakayama; Fig. 2, col. 4 ll. 18-20, an electric parking brake control system of a vehicle actuated by a Controller 40), comprising:
when the function of automatically operating the electric parking brake without an operation of the driver of the vehicle is referred to as an EPB automatic operation function (Nakayama; col. 1 ll. 25-28, the hill hold function is a function to prevent the unintentional movement of a vehicle by automatically activating/operating the electric parking brake),
and a request by the driver for disabling the EPB automatic operation function is referred to as an disabling request (Nakayama; col. 5 ll. 31-33, a ECU 41 determines whether or not parking brakes need to be applied in response to inputs from a control switch 50; meaning that the driver may request to disable the electronic parking brake automatic operation via a control switch),
a processor (Nakayama; Fig. 2, Controller 40; wherein controllers inherently contain at least a processor) configured to:
determine a presence or absence of the disabling request (Nakayama; col. 6 ll. 1-10, the control switch transmits the driver input selection of the braking state or relaxed state of the parking brake to ECU 41; meaning that ECU 41 is a disabling determination part configured to determine a presence or absence of a disabling request of the electric parking brake);
determine whether the vehicle is stopped or not (Nakayama; col. 5 ll. 41-43, the stop determination unit/part 41b determines whether the vehicle is stopped or not);
determine whether the vehicle is located on a slope (Nakayama; col. 5 ll. 44-51, the inclination determination unit/part 41c determines the inclination of a road surface or slope; meaning it can determine whether the vehicle is located on a slope); and
operate the electric parking brake by the EPB automatic operation function (Nakayama; col. 6 ll. 1-10, actuator unit 20 drives the parking brakes 10; …
Yet, Nakayama does not explicitly teach:
a shift-by-wire system
However, in the same field of endeavor, Kinoshita teaches:
a shift-by-wire system (Kinoshita; Fig. 1, a shift-by-wire control system)
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control device equipped with an electric parking brake system of Nakayama by the shift-by-wire system of Kinoshita for the purpose of improving safety when the vehicle stops on a slope (Kinoshita; ¶0030).
	Further yet, the combination of Nakayama and Kinoshita does not explicitly teach:
operate the electric parking brake by the EPB automatic operation function when the vehicle is stopped on the slope while the disabling request is made.
	However, in the same field of endeavor, Jang teaches:
operate the electric parking brake by the EPB automatic operation function (Jang; Fig. 1 Step S50, ¶0037,  Electric Parking Brake [EPB] Operation is performed automatically by the Motor Control Unit [MCU] 60) when the vehicle is stopped on the slope (Jang; ¶0022, the check condition of Step S20 determines if the speed of the vehicle is above a pre-programmed threshold value, and determines if an incline is present; meaning that the hill-hold system checks to see if the vehicle is stopped and on a slope) while the disabling request is made (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination, brake pedal being in an On state, and an EPB release button pressed; meaning that if a vehicle is on a slope, and a request to disable the EPB is made by only pressing the release button, the EPB will still be automatically held and operated).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control device of Nakayama and Kinoshita by the EPB automatic operation part of Jang for the purpose of ensuring the safety of the driver from unintended vehicle rollback (Jang; ¶0028).

Re. claim 6, the combination of Nakayama, Kinoshita, and Jang teach the vehicle control device according to claim 1.  Jang further teaches wherein the processor (Jang; ¶0037, an MCU [Motor Control Unit] 60 for operating the EPB [Electronic Parking Brake] 10; ¶0039, the MCU 60 contains a controller/processor) is configured to continue an operating state of the parking brake that was activated when the vehicle is stopped on the slope during the disabling request (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination, brake pedal being in an On state, and an EPB release button pressed; meaning that if a vehicle is on a slope, and a request to disable the EPB is made by …  Yet, the combination of Nakayama and Jang does not explicitly teach while the shift range control device drives the shift actuator to switch the shift range from the drive range to the parking range.
However, in the same field of endeavor, Kinoshita teaches while the shift range control device (Kinoshita; ¶0108, shift-by-wire control unit 30) drives the shift actuator (Kinoshita; ¶0040, Actuator 20) to switch the shift range from the drive range to the parking range (Kinoshita; ¶0108, shift-by-wire control unit 30 disengages both the forward and reverse clutches of the transmission to obtain a P range state; meaning the shift range control device may switch the shift range from drive range to parking range via Actuator 20).

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, Kinoshita, and Jang as applied to claims 1-2 and 5-6 above, and further in view of Iwagawa et al. (US 6,905,181; hereinafter Iwagawa).
Re. claim 3, the combination of Nakayama, Kinoshita, and Jang teach the vehicle control device according to claim 1.  Jang further teaches wherein the EPB automatic operating part (Jang; ¶0037, an MCU [Motor Control Unit] 60 for operating the EPB [Electronic Parking Brake] 10; meaning that the MCU is an EPB automatic operation part) releases an operating state of the parking brake that was activated when the vehicle is stopped on the slope during the disabling request (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination and an EPB release button pressed; meaning that if a vehicle is on a slope, with the parking brake engaged in a parked/stopped state, the parking  when the shift range is the travel range and an accelerator is turned on.
However, in the same field of endeavor, Iwagawa teaches when the shift range is the travel range and an accelerator is turned on (Iwagawa; Fig. 13, Step S57-S59, the electronic parking brake is released automatically when, at least, the accelerator is On and the shift range is a travel range).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle control device of Nakayama, Kinoshita, and Jang by the EPB automatic operating part release technique of Iwagawa for the purpose of reducing power consumption of an electric motor (Iwagawa; col. 9 ll. 7-13).

Re. claim 4, the combination of Nakayama, Kinoshita, and Jang teach the vehicle control device according to claim 2.  Jang further teaches wherein the EPB automatic operating part (Jang; ¶0037, an MCU [Motor Control Unit] 60 for operating the EPB [Electronic Parking Brake] 10; meaning that the MCU is an EPB automatic operation part) releases an operating state of the parking brake that was activated when the vehicle is stopped on the slope during the disabling request (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination and an EPB release button pressed; meaning that if a vehicle is on a slope, with the parking brake engaged in a parked/stopped state, the parking brake may be released starting with a disabling request provided by the EPB release button)…   when the shift range is the travel range and an accelerator is turned on.
However, in the same field of endeavor, Iwagawa teaches when the shift range is the travel range and an accelerator is turned on (Iwagawa; Fig. 13, Step S57-S59, the electronic parking brake is released automatically when, at least, the accelerator is On and the shift range is a travel range).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle control device of Nakayama, Kinoshita, and Jang by the EPB automatic operating part release technique of Iwagawa for the purpose of reducing power consumption of an electric motor (Iwagawa; col. 9 ll. 7-13).
Re. claim 7, the combination of Nakayama, Kinoshita, and Jang teach the vehicle control device according to claim 6.  Jang further teaches wherein the processor (Jang; ¶0037, an MCU [Motor Control Unit] 60 for operating the EPB [Electronic Parking Brake] 10; ¶0039, the MCU 60 contains a controller/processor) is configured to release an operating state of the parking brake that was activated when the vehicle is stopped on the slope while the disabling request is made (Jang; ¶0030, the first electronic parking brake [EPB] operation release condition includes an incline determination and an EPB release button pressed; meaning that if a vehicle is on a slope, with the parking brake engaged in a parked/stopped state, the parking brake may be released starting with a disabling request provided by the EPB release button)…  
Yet, the combination of Nakayama, Kinoshita, and Jang does not explicitly teach when the shift range is the travel range and an accelerator is turned on.
when the shift range is the travel range and an accelerator is turned on (Iwagawa; Fig. 13, Step S57-S59, the electronic parking brake is released automatically when, at least, the accelerator is On and the shift range is a travel range).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle control device of Nakayama, Kinoshita, and Jang by the EPB automatic operating part release technique of Iwagawa for the purpose of reducing power consumption of an electric motor (Iwagawa; col. 9 ll. 7-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667